UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD LYNN WILLIAMS,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:01-cr-00012-RLV-1; 5:12-cv-00132-
RLV)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Lynn Williams, Appellant Pro Se.    Jack M. Knight, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard       Lynn   Williams         seeks    to     appeal     the   district

court’s    order    dismissing       as      successive      his      28   U.S.C.    § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues    a     certificate        of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,         537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument        because      the   facts    and    legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3